DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted March 29, 2022, has been received and considered by the Examiner. 

Claim Objections
Claims 39 and 40 are objected to because of the following informalities:  the preamble of both claims recites “the device”.  The preamble of each claim should recite “the energy storage device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-25, 30-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Voelker et al. (US 2011/0081575).
Regarding claim 23, Voelker et al. teaches an electrode preform comprising:
active material particles (para. [0058] – [0060]);
electrically conductive particles (para. [0058] – [0060]); and
a radiation-cured resin comprising a polymer matrix, wherein the active material particles and the electrically conductive particles are surrounded by and embedded within the polymer matrix {because the electrode preform is made from a mixture of active material particles, radiation-cured resin, and electrically conductive particles (i.e., carbon black particles), one of ordinary skill in the art can appreciate that as a result of the mixture the active material particles and the electrically conductive particles are surrounded by and embedded with the polymer matrix}; and 
wherein the electrode preform is absent of solvents (paras. [0077] and [0078]).
Regarding claim 24, Voelker et al. teaches an electrode preform wherein the radiation-cured resin is a free radical acrylated resin (para. [0080]).  
Regarding claim 25, Voelker et al. teaches an electrode preform wherein the radiation-cured resin further comprises a cationic photoinitiator (para. [0080]).
Regarding claim 30, Voelker et al. teaches an electrode preform wherein the electrically conductive particles comprise carbon black (para. [0079]).  
Regarding claim 31, Voelker et al. teaches an electrode preform wherein the active material particles are cathode active materials (para. [0059]). 
Regarding claim 32, Voelker et al. teaches an electrode preform wherein the cathode active materials comprise a material selected from the group consisting of LiCoO2 (para. [0059]), LiNiO2 (para. [0059]), LiMnO2 (para. [0059]), LiMn2O4 (para. [0079]) and LiFePO4 (para. [0059]).
Regarding claim 33, Voelker et al. teaches an electrode preform wherein the active material particles are anode active materials (para. [0006]).  
Regarding claim 34, Voelker et al. teaches an electrode preform wherein the anode active materials comprise graphite (para. [0006]).  
Regarding claim 35, Voelker et al. teaches an electrode preform wherein the electrode preform is formed in the absence of solvents (paras. [0077] and [0078]).  Claim 35 is considered a product-by-process claim as a result of the limitation “formed in the absence of solvents”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 36, Voelker et al. teaches an electrode comprising:
a current collector (Abstract); and 
the electrode preform of claim 23 (as disclosed in claim 23).  
Regarding claim 38, Voelker et al. teaches an energy storage device comprising:
the electrode of claim 36 (as disclosed in claim 36);
a second electrode (para. [0024] and [0069]);
a separator disposed between the electrode and the second electrode (paras. [0024] and [0069]);
an electrolyte (paras. [0024] and [0069]); and 
a housing (para. [0069]), wherein the electrode of claim 36, the second electrode, the separator and the electrolyte are disposed within the housing (para. [0069]).  
Regarding claim 39, Voelker et al. teaches an energy storage device wherein the energy storage device is a battery (para. [0069]).  
Regarding claim 40, because Voelker et al. teaches an energy storage device having the same structure as the claimed energy storage device, one of ordinary skill in the art can appreciate that the energy storage device maintains about 97% of initial capacity after at least 100 cycles.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Voelker et al. as applied to claim 25 above, and further in view of Oh et al. (US 2007/0202403).
Regarding claim 26, Voelker et al. is silent regarding an electrode preform wherein the cationic photoinitiator comprises a compound selected from the group consisting of a diaryliodonium salt, a triarylsulfonium salt, and combinations thereof.  However, Oh et al. teaches that it is known in the art for an electrode preform to have a cationic photoinitiator comprising a diaryliodonium salt and a triarylsulfonium salt (para. [0033]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cationic photoinitiator of Voelker et al. by incorporating a cationic photoinitiator comprising a diaryliodonium salt and a triarylsulfonium salt as taught by Oh et al. as these photoinitiators are known as catalysts.  

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Voelker et al. as applied to claim 23 above, and further in view of Shindo et al. (US 2003/0087152).
Regarding claim 27, Voelker et al. is silent regarding an electrode preform wherein the radiation-cured resin further comprises a toughener wherein the toughener comprises a material selected from the group consisting of a polysulfone, a polyetherimide, a nylon, a polyimide, a polyamideimide, a poly(arylene ether), a polyester, a polyarylate, a polycarbonate, a polyurethane, and combinations thereof.  However, Shindo et al. teaches that it is known in the art for an electrode preform to comprise a binder that may include thermoplastic resins, radiation cured resins or a combination thereof (paras. [0063] and [0088]).  Shindo et al. also teaches that these binders may be thermoplastic resins such as polyester resin, polyamide resin, polyacrylic acid ester resin, polycarbonate resin, polyurethane resin, cellulose resin, polyolefin resin, polyvinyl resin, fluorine resin and polyimide resin; thermosetting resins such as acrylic resin and urethane resin; ionizing radiation setting resins such as acrylate monomers, acrylate oligomers and mixtures thereof; and mixtures of the above described various resins (paras. [0063] and [0088]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation-cured resin of Voelker et al. by incorporating an additional binder comprising a toughener, wherein the toughener comprises a material selected from the group consisting of polyester, polyamide, polycarbonate, polyurethane, polyimide, and combinations thereof as taught by Shindo et al. when doing so further effectuates binding of the radiation-cured resin, the active material particles and the electrically conductive particles.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Voelker et al. as applied to claim 23 above, and further in view of Ozeki et al. (US 2016/0164098).
Regarding claim 29, Voelker et al. is silent regarding the electrode preform wherein the radiation-cured resin further comprises a flexibilizer.  However, Ozeki et al. teaches that it is known in the art for an electrode preform to include a flexibilizer (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation-cured resin of Voelker et al. by incorporating a flexibilizer as taught by Ozeki et al. in order to achieve flexibility and high capacity within the resulting battery (Ozeki et al., Abstract).        

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Voelker et al. as applied to claim 36 above, and further in view of Saka (US 2012/0258359).
Regarding claim 37, Voelker et al. is silent regarding an electrode wherein the electrode preform is electrostatically adhered to the current collector.  However, Saka teaches that it is known in the art to use an electrostatic spraying method to apply an electrode precursor mixture on a current collector to provide an electrode preform (para. [0062]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of the electrode preform mixture on the current collector of Voelker by incorporating electrostatically spraying the electrode preform mixture onto a current collector as taught by Saka because both methods are known ways to apply electrode preform mixtures onto a current collector. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSA International Co. v. Teleflex Inc.,550 U.S. ,__, 82 USPQ2d 1385, 1395 -— 97 (2007) (see MPEP § 2143, B.). Claim 37 is considered a product-by-process claim as a result of the limitation “electrostatically adhered to the current collector”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724